The opinion of the court was delivered by
Marshall, J.:
An opinion was filed in this action on May 7,1927 (123 Kan. 550, 256 Pac. 153). All of the facts necessary to an understanding of the action were stated in the former opinion except that, in the thirty-first cause of action set out in the petition, the article complained of did not concern the plaintiff.. For that reason, it necessarily did not state a cause of action against the defendants, and the demurrer thereto was properly sustained.
All the causes of action set out in the petition have been reexamined. So far as the first thirty causes of action are concerned,, the former opinion is adhered to.
A rehearing is denied.
Harvey, J., dissents, being of the opinion that a rehearing should be granted.